Citation Nr: 1143285	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that the appellant had no legal entitlement to a one-time payment from the FVEC fund.  

The appellant testified before the Board by videoconference from the RO in October 2011.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  Soria, 118 F. 3d at 749.  

In a timely February 2009 claim, the appellant provided his service number and contended that he is eligible for a one-time payment from the FVEC fund as a result of his service in the 1st Anderson Battalion from March 1943 to October 1945.  

The appellant submitted several documents from the Office of the Adjutant General of the Armed Forces of the Philippines.  In an affidavit (PA AGO Form 23) by the appellant executed in December 1946 and most recently stamped and verified by an officer of the Army of the Commonwealth of the Philippines in December 2006, the appellant reported that he served in served in Anderson's guerrillas from March 1943 to October 1945.  He reported that his unit was attached to the U.S. Army from January 1945 to October 1945.  An August 1971 document from the Philippine Veteran's Administration showed that the appellant was a private in F Company, 1st Anderson's Guerrillas which was reportedly recognized in January 1945.  A July 1999 document from the Armed Forces of the Philippines showed the same name, service number, dates, and units of service.  

The appellant also submitted another handwritten and partially legible affidavit (PA AGO Form 23) with same identifying information, unit, and dates of service.  This document was stamped "Source: USAAC St. Louis Missouri, USA" and dated and initialed by an unknown official in March 1977.  

In October 2009, the RO noted that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster maintained by the RO.  The RO requested verification of service by the applicable United States service department using the spelling of the appellant's full name, service number, place and date of birth, dates of service and unit designation provided by the appellant in his supporting documents.  In November 2009, the National Personnel Records Center (NPRC) responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The RO made two additional follow-up requests using the specific company unit identification and an alternative middle initial in the appellant's name.  NRPC again responded in March 2010 and October 2010 that 
the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In an October 2011 Board hearing, the appellant again identified himself using the same name, service number, and unit.  He stated that he had served with United States Army officers.  The appellant stated that he intended to send additional evidence from the Armed Forces of the Philippines to the Board by facsimile.  No additional evidence has been received.  

The Board concludes that the appellant does not qualify for a one-time payment form the FVEC fund as a matter of law.  As discussed above, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In light of the above, the certifications and affidavit from the Armed Forces of the Philippines (noted above) submitted by the appellant fail to satisfy the requirements of  38 C.F.R. § 3.203 as acceptable proof of service, as the certification is not an official document of the appropriate United States service department, and is without the official seal.  The document, therefore, is not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  

In this case, the service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has not been prejudiced by the lack of receipt of any additional information from the Army of the Philippines because any such information would not be from the U.S. service department.  

Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law.  


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


